DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed August 5, 2022 has been entered. Claims 1-14 remain pending in the application.  

Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered.

Applicant’s arguments (REMARKS pages 14-23 of 24) about claims 1-6 and 9-14 regarding newly added limitations in the amendment are moot based on the new ground rejections. Radar data processing are real-time, which means the measurements and calculated parameters for target tracking always have data at sequential sampling time points.  

Regarding Applicant’s arguments (REMARKS from page 20 of 24 line 10 from bottom to page 21 of 24 line 8 from bottom) about “a target candidate which has been determined continuously with respect to time a predetermined number of times or more to have a possibility of being an object of observation” in rejections of claims 4 and 12, Examiner maintains the rejections in the previous Office Action because the limitation is usually called “M-of-N rule”, which is used for initializing target tracking in radar tracking system. For further clarification, a support material Vivone et al (G. Vivone, P. Braca and J. Horstmann, "Knowledge-Based Multitarget Ship Tracking for HF Surface Wave Radar Systems," in IEEE Transactions on Geoscience and Remote Sensing, vol. 53, no. 7, pp. 3931-3949, July 2015, doi: 10.1109/TGRS.2014.2388355, hereafter Vivone) for the M-of-N rule is provided in this Office Action. 

Regarding Applicant’s arguments (REMARKS page 22 of 24 lines 9-24) about “when each target candidate is not an object of observation" in rejections of claims 5 and 13, Examiner maintains the rejections in the previous Office Action because an object of observation is identified after the data analysis for each target candidate. “M-of-N rule” is often used for initializing target tracking in radar tracking system (see support material Vivone).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamaki (Japanese Patent No. 6137961, hereafter Sakamaki).
	Regarding claim 1, Sakamaki discloses that a radar device ([0011] line 1) comprising: 
a processing circuitry (Fig.1) to 
radiate an electromagnetic wave toward an observation region and receiving the electromagnetic wave returning from the observation region ([0011] lines 2-5); 
calculate each of flow velocities of multiple cells at a plurality of sampling times, the multiple cells being included in the observation region from the received electromagnetic wave {[0012] lines 1-4; [0011] lines 4-5; [0021] lines 3 (calculate, velocities, stored in, Doppler storage unit), 6 (changes, temporal change of Doppler, each range cell, stored)}; 
select multiple combinations of one or more cells consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell combinations ([0017] lines 1-2), and set up each of objects of observation as 15a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 
calculate a flow rate of a cell in which each target candidate is present, by using the flow velocity of the cell in which the target candidate is present, out of the calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that the flow velocity vector represents flow rate), and determine whether each target candidate has a possibility of being an object of observation, on a basis of the flow rate ([0028] lines 7-9); and 
specify a target candidate which has been determined continuously with respect to time to have a possibility of being an object of observation, out of target candidates each of which is determined to have a possibility of being an object of observation, and recognize the specified target candidate as an object of observation ([0032] lines 1-3), 
wherein the processing circuitry predicts a combination of cells in each of which there is a possibility that a target candidate which is determined to have a possibility of being an object of observation is present at a next sampling time, and, when a target candidate which is determined to have a possibility of being an object of 5observation is present in the predicted cell combination at the next sampling time, the processing circuitry recognizes that the target candidate is an object of observation ([0020] lines 2-3, all target cells; [0021] lines 2-3, wavefront estimation for all target cells; [0022] lines 1-3, flow velocity vector for all target cells; [0026] lines 3-5, 7-11, predict, identify, and recognize) and 
wherein the processing circuitry predicts, as a combination of cells in each of which there is a possibility of being present at the next sampling time, a combination of cells each being present, at a current sampling time, in a traveling direction of a target candidate which is determined to have a possibility of being an object of observation ([0020] lines 2-3, all target cells; [0021] lines 2-3, wavefront estimation for all target cells; [0022] lines 1-3, flow velocity vector for all target cells; [0026] lines 1-5, predict, travel direction, target candidate as object of observation).

Regarding claim 2, Sakamaki discloses that a radar device ([0011] line 1) comprising: 
a processing circuitry (Fig.1) to 
radiate an electromagnetic wave toward an observation region and receiving the electromagnetic wave returning from the observation region ([0011] lines 2-5); 
calculate each of flow velocities of multiple cells at a plurality of sampling times, the multiple cells being included in the observation region from the received electromagnetic wave {[0012] lines 1-4; [0011] lines 4-5; [0021] lines 3 (calculate, velocities, stored in, Doppler storage unit), 6 (changes, temporal change of Doppler, each range cell, stored)}; 
select multiple combinations of one or more cells consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell combinations ([0017] lines 1-2), and set up each of objects of observation as a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 
calculate a flow rate of a cell in which each target candidate is present, by using the flow velocity of the cell in which the target candidate is present, out of the calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that the flow velocity vector represents flow rate), and determine whether each target candidate has a possibility of being an object of 5observation, on a basis of the flow rate ([0028] lines 7-9); and 
specify a target candidate which has been determined continuously with respect to time to have a possibility of being an object of observation, out of target candidates each of which is determined to have a possibility of being an object of observation, and recognize the specified target candidate as an object of observation ([0032] lines 1-3), 
wherein the processing circuitry includes a condition that a difference between a length of the target candidate at a current sampling time and a length of the target candidate which is determined at a next sampling time to have a possibility of being an object of observation is equal to or less than a threshold, as a condition under which a target candidate which is determined to have a possibility of being an object of observation is recognized as an object of observation {[0026] lines 3-5, predict; [0028] lines 5-6 present in predicted area; [0036] lines 3-5, same in spatial characteristics; [0037] target spatial length; [0038] line 2 (uses, Doppler, stored); A person of ordinary skill has good reason within his or her technical grasp to identify a substantially the same spatial characteristics using a criterion because seeking exactly the same measured values is not realistic and a criterion is usually used in signal processing for radar target tracking.}.

Regarding claim 3, Sakamaki discloses that a radar device ([0011] line 1) comprising: 
a processing circuitry (Fig.1) to 
radiate an electromagnetic wave toward an observation region and receiving the electromagnetic wave returning from the observation region ([0011] lines 2-5); 
calculate each of flow velocities of multiple cells at a plurality of sampling times, the multiple cells being included in the observation region from the received electromagnetic wave {[0012] lines 1-4; [0011] lines 4-5; [0021] lines 3 (calculate, velocities, stored in, Doppler storage unit), 6 (changes, temporal change of Doppler, each range cell, stored)}; 
select multiple combinations of one or more cells  consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell combinations ([0017] lines 1-2), and set up each of objects of observation as 5a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 
calculate a flow rate of a cell in which each target candidate is present, by using the flow velocity of the cell in which the target candidate is present, out of the calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that the flow velocity vector represents flow rate), and determine whether each target candidate has a possibility of being an object of observation, on a basis of the flow rate ([0028] lines 7-9); and 
specify a target candidate which has been determined continuously with respect to time to have a possibility of being an object of observation, out of target candidates each of which is determined to have a possibility of being an object of observation, and recognize the specified target candidate as an object of observation ([0032] lines 1-3), 
wherein the processing circuitry includes a condition that a difference between an inclination of the target candidate at a current sampling time and an inclination of the target candidate which is determined at a next sampling time to have a possibility of being an object of observation is equal to or less than a threshold associated with the inclination of the target candidate, as a condition under which a target candidate which is determined to have a possibility of being an object of observation is recognized as an object of observation {[0025] lines 1-3, inclination of target; [0026] lines 7-8, 11, equal, recognized; [0021] line 3 (Doppler, stored);  A person of ordinary skill has good reason within his or her technical grasp to identify “equal” parameter (e.g. velocity vector) using a criterion because seeking exactly the same measured values is not realistic. A criterion for a certain parameter is normally used in signal processing for likelihood identification in radar target tracking.}.

Regarding claim 5, Sakamaki discloses that a radar device ([0011] line 1) comprising: 
a processing circuitry (Fig.1) to 
radiate an electromagnetic wave toward an observation region and receiving the electromagnetic wave returning from the observation region ([0011] lines 2-5); 
calculate each of flow velocities of multiple cells at a plurality of sampling times, the multiple cells being included in the observation region from the received electromagnetic wave {[0012] lines 1-4; [0011] lines 4-5; [0021] lines 3 (calculate, velocities, stored in, Doppler storage unit), 6 (changes, temporal change of Doppler, each range cell, stored)}; 
select multiple combinations of one or more cells consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell 15combinations ([0017] lines 1-2), and set up each of objects of observation as a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 
calculate a flow rate of a cell in which each target candidate is present, by using the flow velocity of the cell in which the target candidate is present, out of the calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that the flow velocity vector represents flow rate), and determine whether each target candidate has a possibility of being an object of observation, on a basis of the flow rate ([0028] lines 7-9); and 
specify a target candidate which has been determined continuously with respect to time to have a possibility of being an object of observation, out of target candidates each of which is determined to have a possibility of being an object of observation, and recognize the specified target candidate as an object of observation ([0032] lines 1-3), 
wherein the processing circuitry determines whether each target candidate has a possibility of being an object of observation, on a basis of both a calculated score of a flow rate of a cell in which the target candidate is present, and a standard deviation of a flow rate distribution of each cell in the one or more cells which the target candidate is 5present when each target candidate is not an object of observation {[0014] lines 9-11, distribution; [0020] lines 2-3, all target cells; [0021] lines 2-3, wavefront estimation for all target cells; [0022] lines 10-11, flow rate is from velocity, VDadv is a value for the “score”; [0026] lines 7-11, specify an object; [0030] lines 3-5, flow velocity, standard deviation, each, cell; It is well known that in radar target tracking, historical identification results of the target cell and its neighboring cells must be considered in the target identification. An object of observation is identified after the data analysis for each target candidate. “M-of-N rule” is often used for initializing target tracking in radar tracking system. See support material Vivone for M-of-N rule used for track initiation, page 3939 left column, section G(1)}; and 
wherein the processing circuitry compares the calculated score with a threshold to determine whether each target candidate has the possibility of being the object of observation ([0030] lines 5-6, statistics of tsunami, threshold, possible, combine range cells).

Regarding claim 6, Sakamaki discloses that a radar device ([0011] line 1) comprising: 
a processing circuitry (Fig.1) to 
10radiate an electromagnetic wave toward an observation region and receiving the electromagnetic wave returning from the observation region ([0011] lines 2-5); 
calculate each of flow velocities of multiple cells at a plurality of sampling times, the multiple cells being included in the observation region from the received electromagnetic wave {[0012] lines 1-4; [0011] lines 4-5; [0021] lines 3 (calculate, velocities, stored in, Doppler storage unit), 6 (changes, temporal change of Doppler, each range cell, stored)}; 
select multiple combinations of one or more cells consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell 20combinations ([0017] lines 1-2), and set up each of objects of observation as a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 
calculate a flow rate of a cell in which each target candidate is present, by using the flow velocity of the cell in which the target candidate is present, out of the calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that the flow velocity vector represents flow rate), and determine whether each target candidate has a possibility of being an object of observation, on a basis of the flow rate ([0028] lines 7-9); and 
specify a target candidate which has been determined continuously with respect to time to have a possibility of  being an object of observation, out of target candidates each of which is determined to have a possibility of being an object of observation, and recognize the specified target candidate as an object of observation ([0032] lines 1-3), 
5wherein when there are two or more target candidates each of which is determined to have a possibility of being an object of observation, the processing circuitry determines the two or more target candidates as different target candidates when a difference or differences in inclination between the two or more target candidates are equal to or greater than a threshold, whereas the processing circuitry determines the two or more target candidates as one identical target candidate when the difference or differences in inclination between the two or more target candidates are less than the threshold, and wherein the threshold is associated with the inclination between the two or more target candidates. {[0025] lines 1-3, inclination of target; [0026] lines 7-8, 12, equal, recognized; A person of ordinary skill has good reason within his or her technical grasp to identify “equal” parameter (e.g. velocity vector) using a criterion because seeking exactly the same measured values is not realistic. A criterion for a certain parameter is normally used in signal processing for likelihood identification in radar target tracking. It is well known in radar target tracking that there is no significant change in velocity vectors for a same target candidate between adjacent measurement cycles. And two different targets have different inclinations is a reasonable assumption in radar target tracking.}.

Regarding claim 9, Sakamaki discloses that a signal processor ([0011] line 1) comprising: 
a processing circuitry (Fig.1) to 
calculate each of flow velocities of multiple cells at a plurality of sampling times, the multiple cells being included in an observation region from an electromagnetic wave returning from the observation region {[0012] lines 1-4; [0011] lines 4-5; [0021] lines 3 (calculate, velocities, stored in, Doppler storage unit), 6 (changes, temporal change of Doppler, each range cell, stored)}; 
select multiple combinations of one or more cells consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell combinations ([0017] lines 1-2), and set up each of objects of observation as a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 
calculate a flow rate of a cell in which each target candidate is present, by using a flow velocity of the cell in which the target candidate is present, out of the calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that the flow velocity vector represents flow rate), and determine whether each target candidate has a possibility of being an object of observation, on a basis of the flow rate ([0028] lines 7-9); and 
specify a target candidate which has been determined continuously with respect to time to have a possibility of 25being an object of observation, out of target candidates each of which is determined to have a possibility of being an object of observation, and recognize the specified target candidate as an object of observation ([0032] lines 1-3), 
wherein the processing circuitry predicts a combination of cells in each of which there is a possibility that a target candidate which is determined to have a possibility of being an object of observation is present at a next sampling time, and, when a target candidate which is determined to have a possibility of being an object of observation is present in the predicted cell combination at the next sampling time, the processing circuitry recognizes that the target candidate is an object of observation ([0020] lines 2-3, all target cells; [0021] lines 2-3, wavefront estimation for all target cells; [0022] lines 1-3, flow velocity vector for all target cells; [0026] lines 3-5, 7-11, predict, identify, and recognize), and 
wherein the processing circuitry predicts, as a combination of cells in each of which there is a possibility of being present at the next sampling time, a combination of cells each being present, at a current sampling time, in a traveling direction of a target candidate which is determined to have a possibility of being an object of observation ([0020] lines 2-3, all target cells; [0021] lines 2-3, wavefront estimation for all target cells; [0022] lines 1-3, flow velocity vector for all target cells; [0026] lines 1-5, predict, travel direction, target candidate as object of observation).

Regarding claim 10, Sakamaki discloses that a signal processor ([0011] line 1) comprising: 
a processing circuitry (Fig.1) to 
calculate each of flow velocities of multiple cells at a plurality of sampling times, the multiple cells being included in an observation region from an electromagnetic wave returning from the observation region {[0012] lines 1-4; [0011] lines 4-5; [0021] lines 3 (calculate, velocities, stored in, Doppler storage unit), 6 (changes, temporal change of Doppler, each range cell, stored)}; 
select multiple combinations of one or more cells consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell combinations ([0017] lines 1-2), and set up each of objects of observation as a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 
calculate a flow rate of a cell in which each target candidate is present, by using a flow velocity of the cell in which the target candidate is present, out of the calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that the flow velocity vector represents flow rate), and determine whether each target candidate has a possibility of being an object of observation, on a basis of the flow rate ([0028] lines 7-9); and 
specify a target candidate which has been determined continuously with respect to time to have a possibility of being an object of observation, out of target candidates each of which is determined to have a possibility of being an object of observation, and recognize the specified target candidate as an object of observation ([0032] lines 1-3), 
wherein the processing circuitry includes a condition that a difference between a length of the target candidate at a current sampling time and a length of the target candidate which is determined at a next sampling time to have a possibility of being an object of observation is equal to or less than a threshold, as a condition under which a target candidate which is determined to have a possibility of being an object of observation is recognized as an object of observation {[0026] lines 3-5, predict; [0028] lines 5-6 present in predicted area; [0036] lines 3-5, same in spatial characteristics; [0037] target spatial length; [0038] line 2 (uses, Doppler, stored); A person of ordinary skill has good reason within his or her technical grasp to identify a substantially the same spatial characteristics using a criterion because seeking exactly the same measured values is not realistic and a criterion is usually used in signal processing for radar target tracking.}.

Regarding claim 11, Sakamaki discloses that a signal processor ([0011] line 1) comprising: 
a processing circuitry (Fig.1) to 
calculate each of flow velocities of multiple cells at a plurality of sampling times, the multiple cells being included in an observation region from an electromagnetic wave returning from the observation region {[0012] lines 1-4; [0011] lines 4-5; [0021] lines 3 (calculate, velocities, stored in, Doppler storage unit), 6 (changes, temporal change of Doppler, each range cell, stored)}; 
select multiple combinations of one or more cells consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell combinations ([0017] lines 1-2), and set up each of objects of observation as a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area);  
calculate a flow rate of a cell in which each target candidate is present, by using a flow velocity of the cell in which the target candidate is present, out of the calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that the flow velocity vector represents flow rate), and determine whether each 5target candidate has a possibility of being an object of observation, on a basis of the flow rate ([0028] lines 7-9); and 
specify a target candidate which has been determined continuously with respect to time to have a possibility of being an object of observation, out of target candidates each of which is determined to have a possibility of being an object of observation, and recognize the specified target candidate as an object of observation ([0032] lines 1-3), 
wherein the processing circuitry includes a condition that a difference between an inclination of the target candidate at a current sampling time and an inclination of the target candidate which is determined at a next sampling time to have a possibility of being an object of observation is equal to or less than a threshold associated with the inclination of the target candidate, as a condition under which a target candidate which is determined to have a possibility of being an object of observation is recognized as an object of observation {[0025] lines 1-3, inclination of target; [0026] lines 7-8, 11, equal, recognized; [0021] line 3 (Doppler, stored); A person of ordinary skill has good reason within his or her technical grasp to identify “equal” parameter (e.g. velocity vector) using a criterion because seeking exactly the same measured values is not realistic. A criterion for a certain parameter is normally used in signal processing for likelihood identification in radar target tracking.}.

Regarding claim 13, Sakamaki discloses that a signal processor ([0011] line 1) comprising: 
a processing circuitry (Fig.1) to 
calculate each of flow velocities of multiple cells at a plurality of sampling times, the multiple cells being included in an observation region from an electromagnetic wave returning from the observation region {[0012] lines 1-4; [0011] lines 4-5; [0021] lines 3 (calculate, velocities, stored in, Doppler storage unit), 6 (changes, temporal change of Doppler, each range cell, stored)}; 
select multiple combinations of one or more cells  consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell combinations ([0017] lines 1-2), and set up each of objects of observation as 5a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 
calculate a flow rate of a cell in which each target candidate is present, by using a flow velocity of the cell in which the target candidate is present, out of the calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that the flow velocity vector represents flow rate), and determine whether each target candidate has a possibility of being an object of observation, on a basis of the flow rate ([0028] lines 7-9); and 
specify a target candidate which has been determined continuously with respect to time to have a possibility of being an object of observation, out of target candidates each of which is determined to have a possibility of being an object of observation, and recognize the specified target candidate as an object of observation ([0032] lines 1-3), 
wherein the processing circuitry determines whether each target candidate has a possibility of being an object of observation, on a basis of both a calculated score of a flow rate of a cell in which the target candidate is present, and a standard deviation of a flow rate distribution of each cell in  the one or more cells which the target candidate is present when each target candidate is not an object of observation {[0014] lines 9-11, distribution; [0020] lines 2-3, all target cells; [0021] lines 2-3, wavefront estimate for all target cells; [0022] lines 10-11, flow rate is from velocity, VDadv is a value for the “score”; [0026] lines 7-11, specify an object; [0030] lines 3-5, flow velocity, standard deviation, each, cell; It is well known that in radar target tracking, historical identification results of the target cell and its neighboring cells must be considered in the target identification. An object of observation is identified after the data analysis for each target candidate. “M-of-N rule” is often used for initializing target tracking in radar tracking system. See support material Vivone for M-of-N rule used for track initiation, page 3939 left column, section G(1)}; and 
wherein the processing circuitry compares the calculated score with a threshold to determine whether each target candidate has the possibility of being the object of observation ([0030] lines 5-6, statistics of tsunami, threshold, possible, combine range cells).

Regarding claim 14, Sakamaki discloses that a signal processor ([0011] line 1) comprising: 
a processing circuitry (Fig.1) to 
calculate each of flow velocities of multiple cells at a plurality of sampling times, the multiple cells being included in an observation region from an electromagnetic  wave returning from the observation region {[0012] lines 1-4; [0011] lines 4-5; [0021] lines 3 (calculate, velocities, stored in, Doppler storage unit), 6 (changes, temporal change of Doppler, each range cell, stored)}; 
select multiple combinations of one or more cells consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell combinations ([0017] lines 1-2), and set up each of objects of observation as a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 
calculate a flow rate of a cell in which each target candidate is present, by using a flow velocity of the cell in which the target candidate is present, out of the calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that the flow velocity vector represents flow rate), and determine whether each target candidate has a possibility of being an object of observation, on a basis of the flow rate ([0028] lines 7-9); and 
specify a target candidate which has been determined continuously with respect to time to have a possibility of being an object of observation, out of target candidates each of which is determined to have a possibility of being an object of observation, and recognize the specified target candidate as an object of observation ([0032] lines 1-3), 
wherein when there are two or more target candidates each of which is determined to have a possibility of being an object of observation, the processing circuitry determines the two or more target candidates as different target candidates when a difference or differences in inclination between the two or more target candidates are equal to or greater than a threshold, whereas the processing circuitry determines the two or more target candidates as one identical target candidate when the difference or differences in inclination between the two or more target candidates are less than the threshold, and wherein the threshold is associated with the inclination between the two or more target candidates ([0025] lines 1-3, inclination of target; [0026] lines 7-8, 12, equal, recognized; A person of ordinary skill has good reason within his or her technical grasp to identify “equal” parameter (e.g. velocity vector) using a criterion because seeking exactly the same measured values is not realistic. A criterion for a certain parameter is normally used in signal processing for likelihood identification in radar target tracking. It is well known in radar target tracking that there is no significant change in velocity vectors for a same target candidate between adjacent measurement cycles. And two different targets have different inclinations is a reasonable assumption in radar target tracking.).


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamaki (Japanese Patent No. 6137961, hereafter Sakamaki) in view of Rao (Chinese Patent No. 107561517, hereafter Rao).
Regarding claim 4, Sakamaki discloses that a radar device ([0011] line 1) comprising: 
a processing circuitry (Fig.1) to 
radiate an electromagnetic wave toward an observation  region and receiving the electromagnetic wave returning from the observation region ([0011] lines 2-5); 
calculate each of flow velocities of multiple cells at a plurality of sampling times, the multiple cells being included in the observation region from the received 5electromagnetic wave {[0012] lines 1-4; [0011] lines 4-5; [0021] lines 3 (calculate, velocities, stored in, Doppler storage unit), 6 (changes, temporal change of Doppler, each range cell, stored)}; 
select multiple combinations of one or more cells consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell combinations ([0017] lines 1-2), and set up each of objects of observation as a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 
calculate a flow rate of a cell in which each target candidate is present, by using the flow velocity of the cell in which the target candidate is present, out of the calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that the flow velocity vector represents flow rate), and determine whether each target candidate has a possibility of being an object of observation, on a basis of the flow rate ([0028] lines 7-9); and 
specify a target candidate which has been determined continuously with respect to time to have a possibility of being an object of observation, out of target candidates each of which is determined to have a possibility of being an object of observation, and recognize the specified target candidate as an object of observation ([0032] lines 1-3)
However, Sakamaki does not explicitly disclose the accumulation period for recognizing a target candidate as an object. In the same endeavor, Rao discloses that 
wherein the processing circuitry recognizes, as an object of observation, a target candidate which has been determined continuously with respect to time a predetermined number of times or more to have a possibility of being an object of observation, out of the target candidates each of which is determined to have a possibility of being an object of observation {page 2 lines 17-20, get target candidate; page 2 lines 28-30, T is predetermined number of times. Output is recognized object. See support material Vivone for M-of-N rule used for track initiation, page 3939 left column, section G(1)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakamaki with the teachings of Rao to recognized an object by considering the detected times of a target candidate. Doing so would reduce the influence of false targets (e.g. sea clutter) in marine radar target tracking in signal processing because only an object is consistently presented in target detection, as recognized by Rao (page 1 line 30). 

Regarding claim 12, Sakamaki discloses that a signal processor ([0011] line 1) comprising: 
a processing circuitry (Fig.1) to 
calculate each of flow velocities of multiple cells at a plurality of sampling times, the multiple cells being 25included in an observation region from the electromagnetic wave returning from the observation region {[0012] lines 1-4; [0011] lines 4-5; [0021] lines 3 (calculate, velocities, stored in, Doppler storage unit), 6 (changes, temporal change of Doppler, each range cell, stored)}; 
select multiple combinations of one or more cells consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of 55 observation is present in each of the selected cell combinations ([0017] lines 1-2), and set up each of objects of observation as a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 
calculate a flow rate of a cell in which each target candidate is present, by using a flow velocity of the cell in which the target candidate is present, out of the calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that flow velocity vector represents flow rate), and determine whether each target candidate has a possibility of being an object of observation, on a basis of the flow rate ([0028] lines 7-9); and 
specify a target candidate which has been determined continuously with respect to time to have a possibility of being an object of observation, out of target candidates each of which is determined to have a possibility of being an object of observation, and recognize the specified target 15candidate as an object of observation ([0032] lines 1-3), 
However, Sakamaki does not explicitly disclose the accumulation period for recognizing a target candidate as an object. In the same endeavor, Rao discloses that 
wherein the processing circuitry recognizes, as an object of observation, a target candidate which has been determined continuously with respect to time a predetermined number of times or more to have a possibility of being an object of observation, out of the target candidates each of which is determined to have a possibility of being an object of observation {page 2 lines 17-20, get target candidate; page 2 lines 28-30, T is predetermined number of times. Output is recognized object. See support material Vivone for M-of-N rule used for track initiation, page 3939 left column, section G(1)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakamaki with the teachings of Rao to recognized an object by considering the detected times of a target candidate. Doing so would reduce the influence of false targets (e.g. sea clutter) in marine radar target tracking in signal processing because only an object is consistently presented in target detection, as recognized by Rao (page 1 line 30).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamaki, as applied to claim 1, and further in view of Barrick et al. (U.S. Patent No. 20170315232, hereafter Barrick).
Regarding claim 7, which depends on claim 1, Sakamaki does not explicitly disclose subtracting tide component from flow velocity. In the same field of endeavor, Barrick discloses that in the radar device,
the processing circuitry subtracts a tide component from each of the flow velocities of the multiple cells and outputs each of the flow velocities after the subtraction of the tide component ([0047] lines 7-10, separate background; [0088] lines 10-11, background is tide.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakamaki with the teachings of Barrick to use background subtracted flow velocity in radar signal processing. Doing so would reduce false alarm and improve the accuracy of target detection because tide current contaminates the flow velocity of an object (e.g. tsunami), as recognized by Barrick ([0088] lines 10-11, 19-20).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamaki, as applied to claim 1, and further in view of Itohara et al. (U.S. Patent No. 9459342, hereafter Itohara).
Regarding claim 8, which depends on claim 1, Sakamaki does not explicitly disclose separating different target candidates using distance in radar target tracking algorithm. In the same field of endeavor, Itohara discloses that in the radar device, 
when there are two or more target candidates each of which is determined to have a possibility of being an object of observation, the processing circuitry determines the two or more target candidates as different target candidates when a distance or distances between the two or more target candidates are equal to or greater than a threshold, whereas the processing circuitry determines the two or more target candidates as one identical target candidate when the distance or distances between the two or more target candidates are less than the threshold (col.3 lines 15-20).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakamaki with the teachings of Itohara to use distance feature in marine radar target tracking algorithm. Doing so would use position information in object recognition because radar detected data includes at least position information, as recognized by Itohara (col.3 lines 6-11). A person of ordinary skill has good reason within his or her technical grasp to identify two target candidates as two objects in radar tracking algorithm if the distance between the two target candidates is larger than a predetermined criterion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                         

                                                                                                                                                                 
/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648